UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 11/30/14 The following N-Q relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-Q reporting requirements. Separate N-Q Forms will be filed for these series, as appropriate. Dreyfus Conservative Allocation Fund Dreyfus Growth Allocation Fund Dreyfus Moderate Allocation Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Conservative Allocation Fund November 30, 2014 (Unaudited) Registered Investment Companies100.0% Shares Value ($) Domestic Fixed Income46.4% Dreyfus Bond Market Index Fund, BASIC Shares 394,516 a 4,205,538 Dreyfus High Yield Fund, Cl. I 370,456 a 2,445,008 Dreyfus Intermediate Term Income Fund, Cl. Y 547,393 7,674,447 Dreyfus Short Duration Bond Fund, Cl. Y 446,885 a 4,661,006 Domestic Equity34.4% Dreyfus Appreciation Fund, Cl. Y 40,992 a 2,328,762 Dreyfus Disciplined Stock Fund 37,093 a 1,427,695 Dreyfus Opportunistic Midcap Value Fund, Cl. Y 19,293 a 832,500 Dreyfus Research Growth Fund, Cl. Y 191,210 a 2,829,914 Dreyfus Small Cap Stock Index Fund 26,339 a 799,395 Dreyfus Strategic Value Fund, Cl. Y 51,207 a 2,263,350 Dreyfus Structured Midcap Fund, Cl. Y 24,247 825,123 Dreyfus U.S. Equity Fund, Cl. Y 95,411 a 1,986,456 Dreyfus/The Boston Company Small/Mid Cap Growth Fund, Cl. Y 42,871 a 810,256 Foreign Equity9.0% Dreyfus Emerging Markets Fund, Cl. Y 41,098 a 412,625 Dreyfus Global Real Estate Securities Fund, Cl. Y 96,443 a 894,029 Dreyfus International Equity Fund, Cl. I 10,794 a 385,888 Dreyfus International Stock Index Fund 35,993 a 597,129 Dreyfus International Value Fund, Cl. I 26,937 a 322,439 Dreyfus/Newton International Equity Fund, Cl. Y 29,935 a 614,265 International Stock Fund, Cl. Y 30,399 a 460,541 Foreign Fixed Income10.2% Dreyfus Emerging Markets Debt Local Currency Fund, Cl. Y 150,068 a 2,003,402 Dreyfus International Bond Fund, Cl. Y 129,522 a 2,168,205 Total Investments (cost $36,967,515) % Cash and Receivables (Net) .0 % Net Assets % a Investment in affiliated mutual fund. At November 30, 2014, net unrealized appreciation on investments was $3,980,458 of which $4,128,587 related to appreciated investment securities and $148,129 related to depreciated investment securities. At November 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 80.8 Mutual Funds: Foreign 19.2 † Based on net assets. The following is a summary of the inputs used as of November 30, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Mutual Funds 40,947,973 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Portfolio valuation: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. These securities are categorized as Level 1 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Growth Allocation Fund November 30, 2014 (Unaudited) Registered Investment Companies100.0% Shares Value ($) Domestic Fixed Income22.6% Dreyfus Bond Market Index Fund, BASIC Shares 42,287 a 450,777 Dreyfus High Yield Fund, Cl. I 67,055 a 442,561 Dreyfus Intermediate Term Income Fund, Cl. Y 97,061 a 1,360,794 Dreyfus Short Duration Bond Fund, Cl. Y 307,269 a 3,204,816 Domestic Equity55.6% Dreyfus Appreciation Fund, Cl. Y 38,336 a 2,177,854 Dreyfus Disciplined Stock Fund 34,285 a 1,319,612 Dreyfus Opportunistic Midcap Value Fund, Cl. Y 21,001 a 906,208 Dreyfus Research Growth Fund, Cl. Y 197,792 a 2,927,322 Dreyfus Small Cap Stock Index Fund 24,486 a 743,136 Dreyfus Strategic Value Fund, Cl. Y 45,974 a 2,032,065 Dreyfus Structured Midcap Fund, Cl. Y 22,584 a 768,518 Dreyfus U.S. Equity Fund, Cl. Y 87,972 a 1,831,584 Dreyfus/The Boston Company Small/Mid Cap Growth Fund, Cl. Y 39,983 a 755,671 Foreign Equity18.8% Dreyfus Emerging Markets Fund, Cl. Y 57,920 a 581,516 Dreyfus Global Real Estate Securities Fund, Cl. Y 152,716 a 1,415,679 Dreyfus International Equity Fund, Cl. I 11,877 a 424,595 Dreyfus International Stock Index Fund 38,719 a 642,347 International Stock Fund, Cl. Y 32,686 a 495,186 Dreyfus International Value Fund, Cl. I 27,927 a 334,291 Dreyfus/Newton International Equity Fund, Cl. Y 32,145 a 659,610 Foreign Fixed Income3.0% Dreyfus Emerging Markets Debt Local Currency Fund, Cl. Y 26,405 a 352,507 Dreyfus International Bond Fund, Cl. Y 22,943 a 384,058 Total Investments (cost $19,365,488) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Investment in affiliated mutual fund. At November 30, 2014, net unrealized appreciation on investments was $4,845,219 of which $4,885,442 related to appreciated investment securities and $40,223 related to depreciated investment securities. At November 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 78.2 Mutual Funds: Foreign 21.8 † Based on net assets. The following is a summary of the inputs used as of November 30, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Mutual Funds+ 24,210,707 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Portfolio valuation: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. These securities are categorized as Level 1 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Moderate Allocation Fund November 30, 2014 (Unaudited) Registered Investment Companies99.8% Shares Value ($) Domestic Equity50.0% Dreyfus Appreciation Fund, Cl. Y 107,285 a 6,094,860 Dreyfus Disciplined Stock Fund 95,866 a 3,689,884 Dreyfus Emerging Markets Fund, Cl. Y 167,570 a 1,682,399 Dreyfus Global Real Estate Securities Fund, Cl. Y 348,952 a 3,234,783 Dreyfus Opportunistic Midcap Value Fund, Cl. Y 45,788 a 1,975,734 Dreyfus Research Growth Fund, Cl. Y 521,917 a 7,724,367 Dreyfus Small Cap Stock Index Fund 66,332 a 2,013,191 Dreyfus Strategic Value Fund, Cl. Y 130,543 a 5,770,006 Dreyfus Structured Midcap Fund, Cl. Y 61,567 a 2,095,121 Dreyfus U.S. Equity Fund, Cl. Y 243,397 a 5,067,525 Dreyfus/The Boston Company Small/Mid Cap Growth Fund, Cl. Y 107,609 a 2,033,808 Domestic Fixed Income34.8% Dreyfus Bond Market Index Fund, BASIC Shares 445,952 a 4,753,850 Dreyfus High Yield Fund, Cl. I 476,535 a 3,145,134 Dreyfus Intermediate Term Income Fund, Cl. Y 715,256 a 10,027,883 Dreyfus Short Duration Bond Fund, Cl. Y 1,036,043 a 10,805,927 Foreign Equity8.4% Dreyfus International Equity Fund, Cl. I 31,820 a 1,137,552 Dreyfus International Stock Index Fund 105,737 a 1,754,177 Dreyfus International Value Fund, Cl. I 79,437 a 950,864 Dreyfus/Newton International Equity Fund, Cl. Y 87,251 a 1,790,385 International Stock Fund, Cl. Y 88,772 a 1,344,896 Foreign Fixed Income6.6% Dreyfus Emerging Markets Debt Local Currency Fund, Cl. Y 195,341 a 2,607,798 Dreyfus International Bond Fund, Cl. Y 168,892 a 2,827,246 Total Investments (cost $71,895,324) % Cash and Receivables (Net) .2 % Net Assets % a Investment in affiliated mutual fund. At November 30, 2014, net unrealized appreciation on investments was $10,632,066 of which $10,889,400 related to appreciated investment securities and $257,334 related to depreciated investment securities. At November 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 84.8 Mutual Funds: Foreign 15.0 † Based on net assets. The following is a summary of the inputs used as of November 30, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Mutual Funds+ 82,527,390 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Portfolio valuation: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. These securities are categorized as Level 1 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 22, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 22, 2015 By: /s/ James Windels James Windels Treasurer Date: January 22, 2015 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
